IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS

                                      NO. PD-0050-12



                              EX PARTE JESSICA TATA



                        O N DISCRETIONARY REVIEW
                    FRO M TH E FIRST CO URT O F APPEALS
                              H ARRIS CO UNTY


      Per curiam. Meyers, J., not participating.

      The petition for discretionary review is dismissed as improvidently granted.


Delivered December 5, 2012.
Do not publish.